Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/868,236 filed on 05/06/2020. Claim 1 has been canceled in a Preliminary amendment filed on 10/29/2020. Claims 2-21 are pending in the application.

Claim Rejections - 35 USC § 102
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.  Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hayashigawa et al. (U.S. Patent 8,299,754).  
5.  As to claims 1, 10 and 18 Hayashigawa discloses: 
Claims 1 A mobile charging station (Figs.3A-3C, 4-7, 9) comprising:
an input configured to receive a continuous Level 2 charge (a shown in Fig.3A, a charging system 310 (mobile charging station) connected to a power grid via an outlet 320 and a power cord 321 and plug 322 to receive about 16.8 kW charge (continuous Level 2 charge) - col.1, ll.28-37; col.3, ll.52-57; col.8, ll.50-53; col.14, ll.29-34; Figs.2A, 3A, 3C);
a converter configured to convert the continuous Level 2 charge to an intermittent Direct Current Fast Charge (DCFC) (a 10-60 KW DC-to-DC converter 193 is depicted as configured to draw current from the battery 182 and provide higher powered direct current/level 3 DC-to-DC charging ranges to the electric vehicle 170 - col.1, ll.56-58; col.3, ll.19-25; col.7, ll.64-67; col.8, ll.4-6; Figs.1C, 2A); and
an output configured to provide the intermittent Direct Current Fast Charge (DCFC) to an electric vehicle for charging (a level 3 direct charge vehicle connector 640 – col.9, ll.10-16; col.9, ll.22-29; Figs.2A, 6-7, 9);
Claim 10 A mobile charging station (Figs.3A-3C, 4-7, 9) comprising:
a plurality of charging inputs (charging inputs are shown as arrows, e.g. in Fig.1A, from power grid 102 and solar cells 103 to interface circuitry 104 and 105 accordingly of the mobile charging station 100 – col.7, ll.21-37; Figs.1A, 17A-17B);
a plurality of charging outputs (as shown in Figs.6-7, direct current connector 640 and AC electric vehicle connector 630 – col.9, ll.7-16; Figs.1A, 2A, 6-7); and
a controller configured to provide charge received from one of the plurality of charging inputs to one of the plurality of charging outputs (a processor/controller 220/1630 – col.8, ll.12-43; col.12, ll.16-38; Figs.2A, 16);
Claim 18 A mobile charging station (Figs.3A-3C, 4-7, 9) comprising:
an input configured to accept a charge (charging inputs are shown as arrows, e.g. in Fig.1A, from power grid 102 and solar cells 103 to interface circuitry 104 and 105 accordingly of the mobile charging station 100 – col.7, ll.22-37; Figs.1A, 17A-17B);
a battery configured to store the charge (an energy store/battery 120/182/280/1650/1710/1730/1750/1770  - col.7, ll.22-39; col.7, ll.50-67; col.8, ll.1-17; col.12, ll.16-67; col.13, ll.1-3; Figs.1A-1C, 2A, 16, 17A-17B); and
an output configured to provide the stored charge to an electric vehicle for charging (as shown in Figs.6-7, direct current connector 640 and AC electric vehicle connector 630 to charge the vehicle 170/720/930 – col.9, ll.7-16; col.9, ll.22-29; Figs.1A, 2A, 6-7, 9);
wherein the mobile charging station is mobile but not integrated in any one vehicle (Figs.2B, 3A-3C, 4-7).
6.  As to claims 3, 5-7, 9, 11-15, 17 and 19-21 Hayashigawa recites:
Claim 3 The mobile charging station, wherein one or both of the input and output comprises a J1772-CCS interface (col.9, ll.7-13);
Claims 5, 13 The mobile charging station further comprising an energy storage system comprising a battery and configured to store the continuous Level 2 charge received from the input as energy in the battery (col.7, ll.22-39; col.7, ll.50-67; col.8, ll.1-17; col.12, ll.16-67; col.13, ll.1-3; Figs.1A-1C, 2A, 16, 17A-17B);
Claims 6, 14 The mobile charging station further comprising a station charging system configured to receive the continuous Level 2 charge via the input and provide it to the energy storage system for storage (col.1, ll.28-37; col.3, ll.52-57; col.8, ll.1-53; col.14, ll.29-34; Figs.2A, 3A, 3C);
Claims 7, 11, 15 The mobile charging station further comprising an electrical vehicle charging system configured to deliver stored energy from the energy storage system to the electrical vehicle via the output (col.9, ll.7-16; col.9, ll.22-29; Figs.1A, 2A, 6-7, 9);
Claims 9, 17 The mobile charging station further comprising a control system configured to control the mobile charging station (col.8, ll.12-43; col.12, ll.16-38; Figs.2A, 16);
Claim 20 The mobile charging station, wherein the input comprises a plurality of charging inputs, wherein the output comprises a plurality of charging outputs, and wherein the mobile charging station further comprises a controller configured to provide charge received from one of the plurality of charging inputs to one of the plurality of charging outputs (col.7, ll.21-37; col.8, ll.12-43; col.9, ll.7-16; col.12, ll.16-38; Figs.1A, 2A, 6-7, 16, 17A-17B);
Claims 12, 19, 21 The mobile charging station, wherein the plurality of charging inputs comprise one or more of the following: a Level 2 charge and a Direct Current Fast Charge (DCFC), and wherein the plurality of charging outputs comprise one or more of the following: an alternating current/direct current (AC/DC) converter, a Direct Current Fast Charge (DCFC), and a direct current/direct current (DC/DC) converter, and wherein the output is configured to provide the intermittent Direct Current Fast Charge (DCFC) to the electric vehicle (col.1, ll.28-37; col.1, ll.56-58; col.3, ll.19-25; col.3, ll.52-57; col.7, ll.64-67; col.8, ll.4-6; col.8, ll.50-53; col.12, ll.16-38; col.14, ll.29-34; Figs.1C, 2A, 3A, 3C).

With respect to claim 4 Hayashigawa does not explicitly describe the mobile charging station, wherein one or both of the input and output comprises a CHAdeMO interface.
As to claim 4 Goei in combination with Hayashigawa teaches the mobile charging station (Abstract; ¶¶ 2; 4), wherein one or both of the input and output comprises a CHAdeMO interface (¶¶ 73; 120; Fig.11; 23).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Goei’s teaching regarding the mobile charging station, wherein one or both of the input and output comprises a CHAdeMO interface to modify Hayashigawa’s invention by providing a charge connector for connecting different types of electric vehicle to charging circuit (¶ 73).
8.  Claims 8 and 16 are rejected under 35 U.S.C. 103 as unpatentable by Hayashigawa in view of Hendrix et al. (U.S. Pub. No.: 20140097797).  
With respect to claims 8 and 16 Hayashigawa does not explicitly describe the mobile charging station further comprising a thermal management system configured to keep the energy storage system in a predetermined temperature range.
As to claims 8 and 16 Hendrix in combination with Hayashigawa discloses the mobile charging station (¶¶ 2; 121; 124; 132; Figs.2-3) further comprising a thermal management system configured to keep the energy storage system in a predetermined temperature range (¶¶ 127-131; Figs.9-11).




Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851